
	
		II
		111th CONGRESS
		2d Session
		S. 3204
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2010
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To authorize the Secretary of Education to award grants
		  to improve access to, sharing of, and use of, education data to improve student
		  outcomes, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Measuring and Evaluating Trends for
			 Reliability, Integrity, and Continued Success (METRICS)
			 Act.
		2.DefinitionsIn this Act:
			(1)Curriculum
			 management system; instructional management system; learning management
			 systemThe terms
			 curriculum management system, instructional management
			 system, and learning management system mean an
			 electronic software system used by educators to regularly assess students’
			 performance as compared to standards and align specific and individual
			 curriculum activities to students’ needs.
			(2)Early warning
			 indicatorsThe term early warning indicators means
			 student data used to identify and intervene with students who are off-track to
			 graduation or postsecondary success.
			(3)Integrated
			 statewide education longitudinal data systemsThe term
			 integrated statewide education longitudinal data systems means 1
			 or more statewide data systems that house and link individual students’
			 longitudinal early childhood, elementary, secondary, and postsecondary
			 education and workforce data.
			(4)SecretaryThe
			 term Secretary means the Secretary of Education.
			3.Improving the use
			 of statewide longitudinal data systems
			(a)Grants
			 authorizedThe Secretary is authorized to award grants of not
			 more than 5 years, on a competitive basis, to State educational agencies to
			 enable such agencies to improve access to, sharing of, and use of, education
			 data to improve student outcomes.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 State educational agency shall have integrated statewide education longitudinal
			 data systems that includes the following:
					(A)The required data
			 elements of a statewide education longitudinal data system described in section
			 6401(e)(2)(D) of the America COMPETES Act (20 U.S.C. 9871(e)(2)(D)).
					(B)The following
			 design elements:
						(i)Compliance with section 444 of the General
			 Education Provisions Act (commonly known as the Family Educational
			 Rights and Privacy Act of 1974) (20 U.S.C. 1232g).
						(ii)Ability to
			 generate data easily for continuous improvement and decisionmaking such as
			 timely reporting to parents, teachers, and school leaders about student
			 achievement.
						(iii)Ability to
			 facilitate the exchange of data among agencies within a State and between
			 States utilizing standard data structures, standards, formats, and data
			 definitions.
						(iv)A
			 data warehouse, data repository, or systemic capacity to link statewide data
			 systems that stores, organizes, and links student, school, and district
			 information over time with the ability to customize queries.
						(v)A
			 State data audit process to ensure data quality, validity, and
			 reliability.
						(2)ExceptionA State educational agencies is deemed to
			 satisfy the requirement of paragraph (1) if it demonstrates that it has
			 developed and is implementing a plan that will result in the existence of
			 integrated statewide education longitudinal data systems described in such
			 paragraph.
				(c)Uses of
			 funds
				(1)Required uses of
			 fundsA State educational agency receiving a grant under this
			 section shall use the funds to—
					(A)expand the ability of integrated statewide
			 education longitudinal data systems to link student-level data across the
			 prekindergarten to higher education and workforce pipeline and across State
			 agencies, through activities such as—
						(i)linking State data
			 systems with early learning, postsecondary education, workforce, social
			 services, and other critical State agency data systems, and linking data across
			 programs and activities within State agencies;
						(ii)identifying
			 processes to guide data collection, sharing, and use; and
						(iii)improving State
			 data warehouses, repositories, or systemic capacity to link statewide data
			 systems across agencies;
						(B)improve
			 opportunities to access, analyze, and use data from integrated statewide
			 education longitudinal data systems, through activities such as—
						(i)creating portals
			 for teachers, leaders, parents, students, and the public to access data in a
			 way that respects student and educator privacy and is appropriate to each
			 stakeholder’s role;
						(ii)creating progress
			 reports with individual student data that provide information educators,
			 parents, and students can use to improve student performance;
						(iii)creating reports
			 that include longitudinal statistics on school systems and groups of students
			 to guide school-, district-, and State-level improvement efforts; and
						(iv)making data
			 efficiently available to researchers, analysts, and evaluators, consistent with
			 student and educator privacy protections, to facilitate the identification of
			 effective programs and practices through data analysis; and
						(C)build the capacity
			 of teachers, leaders, parents, students, researchers, and the public to use
			 longitudinal data for effective decisionmaking, through activities such
			 as—
						(i)implementing
			 strategies to ensure that educators know how to access, analyze, and use data
			 appropriately, through activities such as—
							(I)providing data integrity training at the
			 school and local educational agency levels to address technology maintenance
			 needs at the school and local educational agency levels, privacy policies
			 (including training relating to section 444 of the General Education Provisions
			 Act (commonly known as the Family Educational Rights and Privacy Act of
			 1974) (20 U.S.C. 1232g)) data integrity issues, report planning, and
			 processes;
							(II)providing
			 professional development to teachers, office personnel, and school and local
			 educational agency administrators about how to collect, verify, report, access,
			 and use data;
							(III)embedding data
			 and assessment literacy skills into credentialing requirements; or
							(IV)developing
			 partnerships with pre-service educator programs to improve educators’ data and
			 assessment literacy;
							(ii)raising public
			 and policymaker awareness of available data and how to access, analyze, and use
			 it;
						(iii)collaborating
			 with universities, researchers, organizations, intermediaries, or other experts
			 to conduct research using longitudinal data;
						(iv)training
			 dedicated personnel to support the collection, submission, and public reporting
			 of data requirements under this Act and the Elementary and Secondary Education
			 Act of 1965 (20 U.S.C. 6301 et seq.); and
						(v)building State
			 agency capacity for research, analyses, and evaluation using longitudinal
			 data.
						(2)Allowable uses
			 of fundsA State educational agency receiving a grant under this
			 section may provide funds to local educational agencies, consortia of local
			 educational agencies, and institutions of higher education for activities to
			 improve capacity of educators to use longitudinal data for effective
			 decisionmaking.
				(d)ApplicationsEach
			 State educational agency desiring a grant under this section shall submit an
			 application to the Secretary that includes the following:
				(1)A
			 description of how the State’s data system currently meets the eligibility
			 requirements of subsection (b) through—
					(A)a demonstration of
			 the State data system’s current capabilities; and
					(B)a description of
			 plans and funding already in place to meet those requirements.
					(2)A
			 description of the State’s integrated statewide education longitudinal data
			 systems’ current ability to match student-level postsecondary education data to
			 data from other State systems, including workforce development, unemployment
			 insurance, child welfare, juvenile justice, military services information
			 systems, and migrant students records system.
				(3)A
			 description of previous Federal and non-Federal funds the State has received
			 for building and expanding integrated statewide education longitudinal data
			 systems, including funds received under section 208 of the Educational
			 Technical Assistance Act of 2002 (20 U.S.C. 9607) and section 6401 of the
			 America COMPETES Act (20 U.S.C. 9871).
				(4)A description of how activities funded
			 under the grant will align, coordinate with, and advance related activities
			 funded through other Federal programs, including the programs under section 208
			 of the Educational Technical Assistance Act of 2002 (20 U.S.C. 9607) and
			 section 6401 of the America COMPETES Act (20 U.S.C. 9871), early childhood
			 education programs, and workforce development programs.
				(5)A
			 description of how the activities funded under the grant will promote the
			 sharing of best practices related to data collection, access, and usage.
				(6)A
			 description of how the activities funded under the grant will advance the
			 utility of integrated statewide education longitudinal data systems.
				(7)A
			 description of how the State will coordinate the development of integrated
			 statewide education longitudinal data systems linking early childhood,
			 elementary, secondary, postsecondary, and workforce data with local educational
			 agencies using common data standards and definitions to ensure comparability
			 and interoperability throughout the State.
				(8)A
			 description of how the State will enable the exchange of data with local
			 educational agencies by utilizing standard data structures, standards, formats,
			 and data definitions.
				(9)A
			 budget that details how grant funds and other resources will be used to carry
			 out the activities described in subsection (c).
				(10)If awarding
			 subgrants under subsection (c)(2), a description of the process for selecting,
			 monitoring, and evaluating subgrantees.
				(11)An assurance that
			 the State has a long-term commitment to implementing and supporting its
			 integrated statewide education longitudinal data systems.
				(12)A description of
			 the State’s governance structure that defines data collection, access, and
			 use.
				(13)Other information
			 as reasonably required by the Secretary.
				(e)Student
			 privacyThe data system required by subsection (b)(1) may provide
			 for the disclosure of personally identifiable information from students’
			 education records, without written parental consent, between the system and
			 authorized representatives of State or local public agencies responsible for
			 early childhood education, postsecondary education, workforce development,
			 unemployment insurance, child health and welfare, mental health, juvenile
			 justice, or child protective services to address the education, employment, and
			 social welfare needs of individuals that they serve and to evaluate or audit
			 such program if interagency agreements or State laws or regulations provide for
			 the protection of that information in a manner which will not permit the
			 personal identification of students and their parents by other than
			 representatives of such agencies with a legitimate interest to carry out these
			 purposes.
			(f)Awarding of
			 grants
				(1)Peer
			 reviewIn awarding grants
			 under this section, the Secretary shall use a peer review process that—
					(A)ensures that the selected proposals have
			 technical quality, validity, and reliability;
					(B)promotes linkages across States; and
					(C)protects student privacy consistent with
			 section 444 of the General Education Provisions Act (commonly known as the
			 Family Educational Rights and Privacy Act of 1974) (20 U.S.C.
			 1232g).
					(2)Competitive
			 priorityThe Secretary and peer review process shall give a
			 competitive priority to—
					(A)States that
			 propose coordinating efforts with local educational agencies; and
					(B)States that
			 propose to coordinate efforts or work together.
					(3)Grant
			 periodThe Secretary shall award a grant under this section for a
			 period of not more than 5 years.
				(g)Supplement not
			 supplantFunds made available under this section shall be used to
			 supplement, and not supplant, other State or local funds used for developing
			 integrated statewide education longitudinal data systems linking early
			 childhood, elementary, secondary, postsecondary, and workforce data.
			(h)ReportNot
			 later than 1 year after the awarding of grants under this section, and annually
			 thereafter, the Secretary shall make publicly available a report on the
			 implementation and effectiveness of uses of funds under this section.
			(i)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $65,000,000 for fiscal year 2011 and for each succeeding
			 fiscal year.
			4.Improving local
			 use of data to improve student outcomes
			(a)Grants
			 authorizedThe Secretary is authorized to award grants of not
			 more than 5 years of sufficient size and scope, on a competitive basis, to
			 eligible local educational agencies, or consortia of eligible local educational
			 agencies, to improve educators’ use of data to improve teaching, learning, and
			 student outcomes.
			(b)Eligibility
				(1)In
			 generalTo be eligible to receive a grant under this section, a
			 local educational agency shall be high need.
				(2)DefinitionsIn
			 this subsection:
					(A)Graduation
			 rateThe term
			 graduation rate has the meaning given the term in section
			 1111(b)(2)(C)(vi) of the Elementary and Secondary Education Act of 1965 (20
			 U.S.C. 6311(b)(2)(C)(vi)), as clarified in section 200.19(b)(1) of title 34,
			 Code of Federal Regulations.
					(B)High
			 needThe term high need , when used with respect
			 to a local educational agency, means that the agency—
						(i)is
			 eligible for assistance under part A of title I of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6311 et seq.); and
						(ii)serves at least 1
			 school that is—
							(I)in corrective
			 action or restructuring under section 1116 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 6316); or
							(II)has a 4-year
			 graduation rate of less than 60 percent.
							(c)Uses of
			 funds
				(1)Required uses of
			 fundsA local educational agency receiving a grant under this
			 section shall use the funds to develop and implement a comprehensive plan for
			 using data to improve teaching, learning, and student outcomes. The plan must
			 include strategies designed to—
					(A)provide teachers,
			 leaders, parents, students, researchers, and the public with access to student
			 education data in a way that respects student and educator privacy;
					(B)coordinate with
			 State agency efforts to build the integrated statewide education longitudinal
			 data systems;
					(C)regularly analyze
			 and share student education data with educators, counselors and school staff,
			 parents, and students, through activities such as—
						(i)using key
			 indicators of progress, such as early warning indicators or the results on
			 local educational agency interim tests;
						(ii)providing
			 school-based staff with school-level analyses and comparative performance
			 results for schools served by the local educational agency and other schools
			 enrolling students with similar demographic profiles to schools on a regular
			 basis;
						(iii)publicly
			 reporting school-level data on school report cards;
						(iv)embedding
			 additional key indicators, such as percent of students on-track to graduation,
			 into local accountability and improvement systems;
						(v)sharing data to
			 guide school and classroom instructional decisions and practices;
						(vi)regularly
			 discussing data and school improvement plans with school leadership teams;
			 or
						(vii)using data to
			 communicate effectively with parents and other stakeholders;
						(D)improve school
			 leaders’ use of data to guide school improvement efforts and support classroom
			 use of data through high-quality training and professional development
			 addressing issues such as—
						(i)establishing a
			 culture of data use;
						(ii)improving
			 teachers’ data literacy; or
						(iii)data-informed
			 instruction, such as how results from interim or formative tests can be used to
			 re-configure small-group instruction.
						(E)improve teachers’
			 effective use of data through on-going, sustainable, and high-quality
			 professional development activities that address issues such as—
						(i)educators’ data
			 literacy;
						(ii)use
			 of data to individualize instruction and interventions;
						(iii)use of
			 technology to facilitate improved and personalized instruction; and
						(iv)development and
			 regular use of formative assessment;
						(F)ensure that source
			 data used at the local level is consistent with source data used to report
			 indicators as required by State or Federal law; and
					(G)provide training to address use of data
			 collection software, privacy policies (including training relating to section
			 444 of the General Education Provisions Act (commonly known as the
			 Family Educational Rights and Privacy Act of 1974) (20 U.S.C.
			 1232g)), data integrity issues, report planning, and processes.
					(2)Allowable uses
			 of fundsTo enable grantees to implement strategies to meet the
			 requirements of paragraph (1), a local educational agency receiving a grant
			 under this section may use the funds—
					(A)to build or
			 improve longitudinal student data systems that allow for management, analysis,
			 disaggregation, and State, Federal, and public reporting of student, teacher
			 and school data that—
						(i)includes the data
			 elements and design features described in section 6401(e)(2)(D) of the America
			 COMPETES Act (20 U.S.C. 9871(e)(2)(D));
						(ii)conforms and
			 aligns with statewide common data standards and definitions for linking data
			 systems and sharing information; and
						(iii)includes
			 additional local data elements, such as—
							(I)student-level
			 attendance, behavior, or other information;
							(II)student
			 participation in programs or interventions;
							(III)interim,
			 benchmark, or formative assessment information;
							(IV)parental
			 educational and literacy status; or
							(V)teacher attendance
			 and participation in formal professional development sessions;
							(B)to use new
			 assessment tools that provide timely data to educators that can be used to
			 identify individual students’ learning needs and guide appropriate,
			 personalized instructional interventions such as—
						(i)formative
			 assessment;
						(ii)interim or
			 benchmark assessment systems;
						(iii)curriculum
			 management systems, instructional management systems, or learning management
			 systems; or
						(iv)other tools and
			 resources;
						(C)to analyze and
			 disseminate best practices, strategies, and approaches regarding pedagogical
			 advancement that will leverage the data system to enhance teaching and
			 learning, including opportunities for individualized instruction; or
					(D)to hire staff, at
			 the central office or school level, to support data use.
					(d)ApplicationsEach local educational agency desiring a
			 grant under this section shall submit an application to the Secretary that
			 includes the following:
				(1)A
			 description of how the local educational agency currently reports to, accesses,
			 and uses the integrated statewide education longitudinal data systems.
				(2)A
			 description of the local educational agency’s current data systems.
				(3)A
			 description of how activities funded under the grant will improve access to,
			 and use of, data provided by the current data systems at the local and State
			 level.
				(4)A
			 description of how the activities funded under the grant will successfully
			 integrate with the design and functionality of the integrated statewide
			 education longitudinal data systems.
				(5)A description of
			 how the activities funded under the grant will promote the sharing of best
			 practices related to data collection, access, and usage.
				(6)A
			 description of how the applicant will use funds received under this section to
			 improve teaching, learning, and student outcomes and carry out the activities
			 described in subsection (c).
				(7)A
			 description of how the applicant will solicit the feedback of educators, school
			 leaders, and parents in developing, revising, and implementing plans and
			 activities.
				(8)A
			 description of how the applicant will align its use of funds under this section
			 to the local educational agency technology plan and to the local educational
			 agency plan for improving student achievement.
				(9)An analysis of
			 current resources at the school and local educational agency level to ensure
			 participating jurisdictions have the technology, such as Internet connections,
			 bandwidth, computing power, software, servers, and hard disk space, and data
			 security necessary to successfully implement the data collection, reporting,
			 assessment processes, and content delivery the system demands.
				(10)A description of
			 the indicators the applicants will use to determine if funds are effectively
			 used and their impact on improving teaching, learning, and student
			 outcomes.
				(11)If applying as a
			 consortium of local educational agencies, the role of each.
				(12)Such other
			 information as the Secretary may reasonably require.
				(e)Awarding of
			 grants
				(1)Peer
			 reviewIn awarding grants
			 under this section, the Secretary shall use a peer review process that ensures
			 technical quality, validity and reliability, promotes linkages across States,
			 and protects student privacy consistent with section 444 of the General
			 Education Provisions Act (commonly known as the Family Educational
			 Rights and Privacy Act of 1974) (20 U.S.C. 1232g).
				(2)DiversityThe
			 Secretary shall ensure, to the extent possible, that grantees are diverse in
			 terms of geography, size, and location within an urban, rural, or suburban
			 area.
				(3)Grant
			 periodThe Secretary shall award a grant under this section for a
			 period of not more than 5 years.
				(f)ReportNot
			 later than 1 year after the date of enactment of this Act, and annually
			 thereafter, the Secretary shall make publicly available a report on the
			 implementation and effectiveness of the uses of funds, including efforts to
			 protect student and educator privacy, under this section.
			(g)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $65,000,000 for fiscal year 2011 and for each succeeding
			 fiscal year.
			
